ORDER

PER CURIAM.
T.S.D. (father) appeals from Judgment of Paternity as to minor child L.N.D.-C. (daughter), ordering him to pay increased child support and provide increased health insurance for daughter, and awarding attorneys’ fees to D.L.C. (mother) and guardian ad litem (GAL). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.